Per Curiam.
The plaintiffs appealed from a decision of the defendant zoning board of appeals granting an application for three variances of zoning *577regulations to permit the erection of a multifamily building on premises lying in a residence and business zone. The defendant board’s vote stated that “a hardship exists and can be alleviated by the granting of a variance without materially impairing the effect of the Zoning Regulations.” What particular hardship the board found to exist was neither specified nor suggested in its vote.
The record is devoid of any evidence to support a finding that there existed any unnecessary hardship or practical difficulties peculiarly affecting the premises in question. Proof of the existence of such a hardship is a condition precedent to the granting of such variances as were granted by the defendant board. Berlani v. Zoning Board of Appeals, 160 Conn. 166, 276 A.2d 780; Ward v. Zoning Board of Appeals, 153 Conn. 141, 215 A.2d 104.
There is error, the judgment is set aside and the case is remanded with direction to sustain the appeal.